 

EXHIBIT 10.5

 

LEASE AGREEMENT – MOBILE HOME TRACTS, LLL

C/O STAFFORD PROPERTIES, INC. AND COLONY BANK WORTH

 

LEASE

FACE PAGE

 

LEASE DATE:

  

as of the 15th day of January, 2004

LANDLORD:

  

Mobile Home Tracts, LLC c/o Stafford Properties, Inc., or its assigns

LANDLORD’S ADDRESS:

  

80 West Wieuca Road, NE

Suite 302

Atlanta, Georgia 30342

TENANT:

  

Colony Bank Worth

TENANT’S ADDRESS:

  

601 North Main Street

Sylvester, Georgia 31791

TENANT’S CONTACT PERSON:

  

Walter Patten

TENANT PHONE NUMBER:

  

Work: 229-776-7641

    

Branch:                                     

CENTER:

  

Village Center

    

DEMISED PREMISES:

  

Store No: 11

         

Address: Intersection of Highway 82 and Hunt Road in Tifton, Georgia 31794, site
plan

shown as Exhibit “A”

    

Store Width: 35

  

Store Depth: 80

    

Approximate Store Size: 2,800 square feet

PERMITTED USE:

  

Bank Branch site

NAME TO BE USED BY TENANT:

  

Colony Bank

LEASE TERM:

  

Ten (10) years

    

OPTION TERM:

  

Two (2) Five (5) year options

LEASE BEGINS:

  

Upon execution of the Lease Agreement

RENT BEGINS:

  

Upon opening or sixty (60) days following receipt of turnover of premises,
whichever is

earlier

ADD-ONS BEGINS:

  

Upon opening or sixty (60) days following receipt of turnover of premises,
whichever is

earlier

LEASE ENDS:

  

Ten (10) years from Rent Commencement Date

MONTHLY RENT:

  

SEE EXHIBIT “G”

SECURITY DEPOSIT:

  

U.S. N/A

    

 

1



--------------------------------------------------------------------------------

ESTIMATED ADDITIONAL RENTAL CHARGES:

 

1.      

   Common Area and Operating Cost:                              Per Sq. Ft. .55
;   

Per Month:

   $ 128.33    ;   

Per Year:

   $ 1,540.00

2.      

   Real Estate Taxes:                                   Per Sq. Ft. .55 ;   

Per Month:

   $ 128.33    ;   

Per Year:

   $ 1,540.00

3.      

   Insurance:                                   Per Sq. Ft. .20 ;   

Per Month:

   $ 46.67    ;   

Per Year:

   $ 560.00

 

GUARANTOR(S) N/A

 

This is a legally binding document. Please read it thoroughly before you sign;
the items contained on this FACE PAGE relate to various contents of the Lease.
There are no agreements between the parties unless contained in writing in this
Lease.

 

2



--------------------------------------------------------------------------------

 

STANDARD SHOPPING CENTER LEASE

 

NOTE:

  

See Face Page for the definitions of certain terms used in this Lease, which
Face Page and terms are incorporated

herein by reference.

 

THIS AGREEMENT OF LEASE (hereinafter referred to as the “Lease”) is made as of
the Lease Date (as defined on the Face Page) by and between Landlord (as defined
on the Face Page) and Tenant (as defined on the Face Page).

 

WITNESSETH

 

In consideration of the obligations of Tenant to pay rent and in consideration
of the terms, covenants and conditions hereof to be observed and performed,
Landlord hereby leases to Tenant and Tenant takes from Landlord, the Premises
(as defined on the Face Page), TO HAVE AND TO HOLD for the term, at the rental,
and subject to and upon all of the terms and conditions hereinafter set forth.

 

  1. PREMISES.

 

The Premises, which Tenant hereby leases in the Center (as defined on the Face
Page) consists of a storeroom which is deemed to have the size and square
footage as set forth on the Face Page. The location of the Premises is outlined
in red on the Center site plan which is attached hereto as EXHIBIT “A”. The
Center includes the real estate, the building, and improvements shown on the
site plan whether now or hereafter constructed, or owned by Landlord or others
and all alterations and additions thereto and all other buildings and
improvements now or hereafter on the Premises. The “Common Area” shall mean all
portions of the Center that are intended for use in common by all tenants and
their employees and customers including, without limitation, the parking lot and
pedestrian walkways shown on EXHIBIT “A”.

 

  2. RENT COMMENCEMENT DATE.

 

The “Rent Commencement Date” shall be the earliest to occur of (a) the date
which is sixty (60) days following receipt of turnover of the premises or (b)
the date on which Tenant shall open for business. Tenant shall promptly upon
Landlord’s request execute the statement shown on EXHIBIT “B” confirming the
Rent Commencement Date.

 

  3. LEASE TERM OR TERM.

 

The “Lease Term” or “Term” of this Lease shall be the period of time commencing
with the date of this Lease and terminating Ten (10) years after the Rent
Commencement Date, unless such termination date is other than the last day of a
calendar month, in which event the Lease Term shall be deemed to be extended and
the Lease shall terminate on the last day of the calendar month in which such
date occurs.

 

  4. SECURITY.

 

As security for prompt, faithful, full and complete performance by Tenant of all
the agreements, terms and condition to be performed by Tenant hereunder
throughout the full Term stated herein, as may be extended, Tenant shall pay to
Landlord immediately upon execution of this Lease the Security Deposit (as
defined on the Face Page). If Tenant is not in default hereunder, then the
Security Deposit will be returned to Tenant, without interest, within sixty (60)
days after the expiration of the full Term stated herein, as may be extended,
and the Tenant has completely vacated the Premises, less deduction for all sums
due from Tenant to Landlord and the reasonable cost to repair any damages to the
Premises or the Center resulting from Tenant’s failure to comply with any of the
provisions of this Lease. Tenant agrees that the Security Deposit is not an
advance payment of rent and is not a measure of Landlord’s damages in the event
of Tenant’s default. Upon any default of Tenant hereunder, Landlord shall be
entitled, from time to time, without obligation to do so and without prejudice
to any other remedy of Landlord, to deduct from the Security Deposit to pay any
sum due hereunder or to perform or obtain performance of Tenant’s obligations
hereunder. Immediately following such deduction, Tenant shall pay to Landlord
the sum deducted from the Security Deposit plus all other sums due. Deduction of
sums from the Security Deposit shall not cure any default existing hereunder and
such default shall continue unless the sum deducted and all other sums due are
paid to Landlord within the time required hereunder. Landlord shall be entitled
to commingle such funds with other funds of Landlord. Landlord shall have no
duty to account for the Security Deposit prior to return of the Security Deposit
as provided herein. If Landlord conveys the Center or the Premises then Landlord
shall be released from all liability for the return of the Security Deposit
after Landlord transfers the balance, if any, of Tenant’s Security Deposit to
the successor in title to the Center or the Premises. Tenant shall not assign
any interest in the Security Deposit or grant any security interest in the
Security Deposit.

 

3



--------------------------------------------------------------------------------

  5. ACCEPTANCE OF THE PREMISES.

 

Tenant shall accept the Premises as ready for occupancy when completed by the
Landlord in accordance with the “Landlord’s Work” as described in EXHIBIT “C”.

 

Tenant shall deliver to Landlord, for Landlord’s prior written approval, such
plans and specifications in such detail as Landlord may request concerning all
construction, installations and improvements to be performed in the Premises by
Tenant. The term “Tenant’s Work” shall include all such plans and specifications
and the requirements described in EXHIBIT “C” as work to be performed by Tenant
or its agents.

 

Upon Landlord’s notice to Tenant that the Premises are ready for occupancy,
Tenant shall proceed with due diligence to perform the Tenant’s Work. By
commencing the Tenant’s Work in the Premises, Tenant shall be deemed to have
accepted the Premises as fully complying with the Landlord’s Work and all of the
Landlord’s covenants and obligations with respect to construction of the Center
and the delivery of the Premises to the Tenant as ready for occupancy.

 

  6. USE OF PREMISES.

 

Tenant shall not use or permit any vending machines in the Premises without the
prior written consent of Landlord. Tenant shall operate the business in the
Premises in accordance with good standards of store operation to (a) maintain a
retail business operation consistent with the other stores in the Center; (b)
produce the maximum amount of gross sales from the Premises; and (c) keep the
Premises properly equipped and stocked with satisfactory fixtures, inventory and
merchandise and employ adequate sales personnel for the sale of such inventory
and merchandise. Tenant shall continuously remain open to the public and use and
operate the entire Premises only for the Permitted Use (as defined on the Face
Page) and for no other purposes throughout the entire Term and any extensions
thereof. Tenant shall use Tenant’s trade name set forth on page one (1) hereof
in the transaction of business in the Premises at all times Tenant shall not
sell, display or solicit sales in the Common Area without Landlord’s prior
written consent which may be conditioned upon the payment of additional rent.
Tenant shall not sell or remove from the Premises any inventory or goods except
in the ordinary course of business. The Tenant agrees that it shall (a) use and
occupy the Premises and appurtenances in a careful, safe and proper manner; (b)
at its expense, comply with the directions of all government officials and
officers as to the use and maintenance thereof; (c) not allow the Premises to be
used for any purpose or in any way that will increase the rate of insurance on
the Premises and the Center and not for any purpose other than hereinbefore
specified; (d) not bring nor permit to be brought into or on the Premises or
Center any substance that will increase the hazard of fire or casualty in or on
the Premises or in the Center; (e) not permit the Premises to be used for any
unlawful purpose nor in any way to insure the reputation of the Center or create
a nuisance or bring about trespass thereon; and (f) not permit the Premises or
any portion thereof to be vacant or unoccupied at any time.

 

  7. RENT.

 

Rental and other charges to be paid by Tenant shall accrue commencing on the
Rent Commencement Date and shall be due and payable at the Landlord’s Address
(as defined on the Face Page) on the dates and at the times set forth herein
throughout the Term. Landlord may by notice to Tenant change the Landlord’s
address Tenant’s obligation to pay all rentals and other charges hereunder is a
separate and independent covenant and Tenant shall have no right of deduction,
set-off or abatement whatsoever. Tenant acknowledges that the amounts due
hereunder for rentals and other charges are subject to being increased from time
to time as provided for herein. As a matter of information only, certain of the
rentals and charges initially due and payable by Tenant are summarized on the
Face Page of this Lease. From time to time Landlord shall have the right but not
the obligation by notice to the Tenant to attach to this Lease an updated Face
Page to reflect a more current summary of the rentals and other charges due from
Tenant. With each payment of rent or any other charge due hereunder, Tenant
shall pay to Landlord any and all rent, taxes or equivalent taxes or charges
imposed by any governmental authority. All rent shall be paid to Landlord
without deduction, offset, abatement or diminution.

 

  8. MINIMUM GUARANTEED RENTAL.

 

(a) Tenant shall pay to Landlord a “Minimum Guaranteed Rental” of FORTY TWO
THOUSAND DOLLARS AND 00/100 ($42,000.00) per annum in twelve (12) equal monthly
installments of THREE THOUSAND FIVE HUNDRED DOLLARS ($3,500.00). The first
monthly installment shall be due and payable by Tenant on or before the Rent
Commencement Date (except that if the Rent Commencement Date is on a day other
than the first day of a calendar month, the first payment shall be an amount
equal to that percentage of a monthly installment which the number of days
remaining in such month, including the Rent Commencement Date, bears to the
total number of days in such month) and thereafter monthly installments shall be
due and payable by Tenant without notice on or before the first day of each
succeeding calendar month throughout the Term.

 

4



--------------------------------------------------------------------------------

  9. RENTAL ADJUSTMENTS AND ADDITIONAL RENT.

 

Throughout the Term of Lease, the rent and other charges payable by Tenant to
Landlord hereunder shall be adjusted and additional rent payable as set forth in
EXHIBIT “D” attached hereto.

 

  10. LATE CHARGE.

 

In consideration of the additional expenses incurred by Landlord concerning late
payments and in addition to all other sums due hereunder, Tenant shall
immediately pay Landlord for each and every payment of Minimum Guaranteed
Rental, Percentage Rent, if any, and any other charges due hereunder that is not
paid within five (5) days of the due date a service charge equal to ten percent
(10%) of the past due sum plus an additional charge of $5.00 for every day or
part thereof thereafter until all sums due are received by Landlord. If any
three (3) checks of Tenant for payment of sums due hereunder to Landlord shall
be dishonored and returned due to insufficient funds then after dishonor of the
third check all subsequent payments due hereunder shall be tendered to Landlord
in cash or by certified or cashier’s check. If a check of Tenant is dishonored,
then Tenant shall be in default hereunder until full payment of all sums due
hereunder are fully paid by cash or cashier’s or certified check.

 

  11. COMMON AREA CHARGE.

 

Landlord hereby grants to Tenant non-exclusive right, in common with Landlord
and others granted such right by Landlord, to use all of the Common Areas within
or about the Center. Landlord reserves the right to change, alter, add to,
reduce or modify the size, location, nature or use of the Common Areas or
components thereof from that shown on EXHIBIT “A” hereto and/or to develop
portions thereof as out parcels, at any time and from time to time during the
Term hereof. Landlord hereby also reserves the right to designate and to
re-designate areas for employee parking, and Tenant agrees to cause all of its
personnel to utilize the same.

 

(a) Tenant shall pay Landlord on or before the first day of each calendar month
as additional rental a common area maintenance charge equal to the greater of:
(1) one-twelfth of a minimal charge of FIFTY FIVE cents (.550) per square foot
of the Premises or (2) one-twelfth of Tenant’s pro-rata share of the Annual
Common Area Expense. If the actual annual expenses incurred by Landlord are
greater than the sums paid pursuant to the above provision, then Tenant shall
immediately pay Landlord the total amount of Tenant’s pro rata share of the
amount of the actual common area expenses in excess of the sums paid by Tenant
attributable to the same period. When used herein, the “Annual Common Area
Expense” shall mean the actual or estimated total annual cost of operating and
maintaining the Common Area and facilities of the Center. Annual Common Area
Expense shall include, for example and without limitation, the following: (1)
all costs of labor, materials, insurance premiums and deductibles (if paid),
supplied, equipment, tools and services for the management, operation,
maintenance and repair of the Center, including all property management fees;
(2) all real estate taxes, assessments and other governmental levies and
charges, general and special, ordinary and extraordinary, unforeseen as well as
foreseen, of any kind and nature (including any interest on such assessments
whenever the same are permitted to be paid in installments) which may presently
or hereafter be imposed, levied, assessed or confirmed by any lawful taxing
authorities or which may become due and payable out of or for, or which may
become a lien or charge upon or against the whole, or any part, of the Center
and all other improvements now or at any time during the Term constituting a
part of the Center, and any taxes in lieu or in substitution thereof which, as
to the incidence thereof would be payable even if the Center was the sole
property of Landlord subject thereto and even if the income of Landlord from the
Center was the sole income of Landlord subject thereto (all of which real estate
taxes, assessments, levies, charges and costs are hereafter collectively
referred to as “Taxes”); Landlord shall have the sole, absolute and unrestricted
right, but not the obligation, to contest the validity or amount of the Taxes by
appropriate proceedings and the costs thereof shall be included in Annual Common
Area Expense, and Landlord shall have the sole, absolute and unrestricted right
to settle any contest, proceeding or action upon whatever terms Landlord may, in
its sole discretion, determine; and (3) the cost, amortized over such reasonable
period as Landlord shall determine, together with interest at a rate equal to a
rate of two percent (2%) per annum above the prime rate charged by Bank of
America in Atlanta, Georgia from time to time (but in no event greater than the
maximum rate of interest permitted by Georgia law upon such indebtedness) on the
unamortized balance, of any capital improvements or structural alterations made
to the Center by Landlord that reduces or limits costs of any item of operating
expenses, or which are required under any governmental law or regulation or by
Landlord’s insurance carrier. Annual Common Area Expense shall not include costs
of tenant improvements, real estate broker’s commissions, interest directly
related to financing the Center, costs of services directly recoverable from
tenants in the Center and capital items, except the cost of capital improvements
specified above. At any time and from time to time the Landlord shall be
entitled to compute and adjust the total Annual Common Area Expenses based on
such estimated expenses and notify Tenant of such adjustment in computation and
thereafter Tenant’s pro rata share shall be computed on the basis of the
adjusted Annual Common Area Expenses. When used herein, “pro rata share” shall
mean a fraction having the total square footage of the Premises as its numerator
and its denominator the total Gross Leaseable Area of the Center. For any
calendar year or partial calendar year the “Gross Leaseable Area” shall be the
average of the total square footage of buildings located in the Center that are
completed and ready for rental to Tenants during the current Lease Year.

 

5



--------------------------------------------------------------------------------

(b) Landlord, may, at its sole option at any time and from time to time, do any
one or more of the following with respect to the land, buildings, improvements
and/or Common Areas which are now or hereafter a part of the Center:

 

  (i) construct alterations therein;

 

  (ii) construct additions or modifications thereto, or otherwise add thereto or
remove therefrom;

 

  (iii) construct additional stores thereon;

 

  (iv) construct additional buildings, free standing or connected to the then
existing buildings;

 

  (v) construct deck or elevated parking facilities, free standing or connected
to the then existing buildings; or

 

  (vi) rearrange, build upon or eliminate any Common Areas, buildings or
improvements.

 

  12. INSURANCE.

 

Tenant shall pay Landlord on the first day of each and every calendar month as
additional rent a monthly payment equal to one-twelfth of Tenant’s pro rata
share of the total sum of insurance premiums for all policies of Landlord in
anyway related to coverage of loss at or protection of improvements located in
the Center, including, without limitation, coverage for fire and other casualty
with all risk, extended coverage and public liability insurance insuring the
Center. Landlord shall be entitled at any time and from time to time to adjust
the total sum of insurance premiums on which Tenant’s pro rata share is based in
order to estimate the total sums required in order to pay all such premiums when
due. After Landlord gives Tenant notice of such adjustment then Tenant’s monthly
payments shall thereafter be computed on the basis of the Tenant’s pro rata
share of the adjusted total sum of insurance premiums. If the monthly payments
of Tenant are less than the Tenant’s pro rata share of the actual expenses
incurred by Landlord for payment of such insurance premiums attributable to that
period, then Tenant shall immediately pay to Landlord such additional sums. if
the monthly insurance payments of Tenant exceed the Tenant’s pro rata share of
the actual premiums paid by Landlord for such policies attributable to the
period of payment then such excess shall be applied to the insurance premiums
next due. Landlord shall be entitled to require Tenant to pay more than Tenant’s
pro rata share of the insurance expense described above to the extent the
insurance premiums are increased or charged at a higher than normal rate as a
result of the activities and business conducted and materials stored in the
Premises.

 

  13. TAXES.

 

Tenant shall pay Landlord on the first day of each and every calendar month as
additional rent a monthly payment equal to one-twelfth of Tenant’s pro rata
share of the total amount of taxes assessed against the Center and Landlord
concerning the Center based on actual taxes for the Center that will next be
payable by Landlord. If the monthly payments paid by Tenant are less than the
Tenant’s pro rata share of the actual taxes to that period, then Tenant shall
immediately pay to Landlord Tenant’s pro rata share of the additional sums. If
the monthly payment of Tenant exceed the Tenant’s pro rata share of the actual
taxes attributable to that period, then such excess shall be applied to the
taxes next due.

 

  14. UTILITIES.

 

Tenant shall promptly pay as additional rent the cost of all utilities that
serve the Premises, including, without limitation, the cost of all electrical
service, impact fees, system charges, water service, sewage service, gas
service, trash collection and telephone service. To the extent the utilities or
services supplied to the Premises are separately computed for the Premises or
billed to or contracted with the Tenant, the Tenant shall pay, as its share, all
such sums directly to the company or other party providing such service. To the
extent the utilities or services supplied to the Premises are computed,
contracted or billed to the Landlord or the Center, then Tenant shall pay to
Landlord on the first day of each and every calendar month a monthly payment
equal to the greater of (i) the cost attributable to the actual usage of Tenant;
or (ii) the Tenant’s pro rata share of the actual or estimate total amount of
the cost of all such commonly billed utilities. If the monthly payments paid by
Tenant to Landlord are less than the Tenant’s pro rata share of the actual cost
of all such utilities paid by Landlord attributable to the same period or if the
utility services used at the Premises are greater than the pro rata share of the
Premises, then Tenant shall immediately pay to Landlord the Tenant’s pro rata
share of such excess sums. If the monthly payments of Tenant exceed the Tenant’s
pro rata share of the actual utilities or services attributable to that period,
then such excess shall be applied to the utility expenses next due.

 

  15. GARBAGE.

 

Tenant shall properly dispose of all trash and garbage from the Premises in
proper receptacles provided by Tenant. Tenant shall pay as additional rent the
full cost of such trash and garbage disposal and collection. If Landlord
supplies trash disposal and collection facilities for use of Tenant then Tenant
shall pay Landlord on the first day of each and every calendar month a monthly
payment equal to the cost of trash removal that is allocable to Tenant’s use of
trash collection facilities as determined by Landlord on its sole discretion,
which discretion shall be conclusive deemed correct, together with an additional
administration charge equal to fifteen percent (15%) of Tenant’s allocable
usage.

 

6



--------------------------------------------------------------------------------

  16. MERCHANT’S ASSOCIATION.

 

INTENTIONALLY OMMITTED

 

MARKETING FUND.

 

INTENTIONALLY OMMITTED

 

  17. OPERATION TIMES.

 

Subject to any applicable laws and ordinances relating to the conduct of its
business in the Premises, the Tenant agrees to maintain and conduct its business
continuously in the Premises throughout the Term and remain open to the public
at least during the hours between 10 a.m. continuously through 6 p.m. on Monday
through Saturday and between 12 p.m. continuously through 6 p.m. on Sunday
throughout the entire year; except, however, only during such times or hours as
Tenant may be prevented from conducting its business due to strikes, agreement
with labor unions, acts of God, or causes beyond the control of Tenant.

 

  18. INSURANCE AND RESTORATION OF PREMISES

 

Landlord shall not be held responsible or liable to Tenant, Tenant’s employees,
patrons, visitors, or others for any personal injury or damage to personal
property caused by the act, or omission of negligence of Tenant, its employees,
patrons, visitors or others, or by catastrophe. Tenant, at its own cost, shall
obtain and maintain during the Term a policy of Owner’s, Landlord’s and Tenant’s
public liability insurance, with extended all risk coverage written by a
licensed insurance company or companies approved by Landlord, which will fully
cover and insure Landlord as a named additional insured against any and all
liability for property damages and personal injuries suffered by reason of such
afore described acts or use of the Premises, in a coverage amount of at least
$1,000,000.00 for each occurrence. In addition the insurance shall include a
coverage amount of $50,000 for damage to the rented Premises, $5,000 for medical
expenses for any one person, $1,000,000 for any personal and advertising injury,
an aggregate of $2,000,000 for all coverages, and an aggregate of $2,000,000 for
products and completed operations. The Tenant shall furnish to Landlord properly
certified copies (in the form of Acord 27, Certificate of Liability Insurance)
of such insurance policies and of the renewals thereof prior to the Rent
Commencement Date and thereafter prior to each expiration of such previous
policies proving the existence and renewal of all such coverage and that such
coverage cannot be canceled without 30 days prior written notice to Landlord.
Tenant hereby indemnifies and shall hold Landlord harmless from any and all
liability, damages and expenses, including attorneys’ fees, for any injuries
suffered or damage occasioned in the Premises.

 

Tenant shall give immediate written notice to Landlord of any damage to the
Premises by fire or other casualty, and if Landlord does not elect to terminate
this Lease as hereinafter provided, Landlord shall proceed with reasonable
diligence to rebuild and repair the portion of the Premises that Landlord is
required to maintain as provided herein and Tenant shall proceed with reasonable
diligence and at its cost and expense to rebuild, repair and restock the portion
of the Premises that Tenant is required to maintain. If the building in which
the Premises is located is (a) destroyed or substantially damaged by a casualty
not covered by standard fire, casualty or extended coverage insurance, (b)
destroyed or rendered untenantable to an extent in excess of fifty percent (50%)
of the first floor area, (c) partially destroyed and there is less than two
years remaining in the Term of this Lease, or (d) partially destroyed and
Landlord does not receive sufficient insurance proceeds to rebuild and repair
the destruction, then, in any of such events, Landlord shall have the right to
elect either to terminate this Lease or to proceed to rebuild and repair the
portion of the Premises Landlord is required to maintain as provided herein and
require Tenant to rebuild, repair and restock the remaining portion of the
Premises. Landlord shall give written notice to Tenant of such election within
sixty (60) day after the Landlord receives notice of such casualty or
destruction. Landlord agrees at all times during the period of this Lease, at
its expense, to keep the portions of the buildings in the Center that Landlord
is required to maintain as provided herein insured against fire, with extended
coverage in an amount adequate to prevent Landlord from becoming a co-insurer of
the Premises.

 

Landlord’s obligation to rebuild and repair under this Lease shall in any event
be limited to restoring Landlord’s Work as described in EXHIBIT “C” to
substantially the condition in which the same existed prior to the casualty, and
in the event Landlord was originally reimbursed by Tenant for such work then
Tenant shall reimburse Landlord for such construction Tenant agrees that,
promptly after completion of such work by Landlord, Tenant shall proceed with
reasonable diligence and its sole cost and expense to rebuild, repair, and
restore its signs, fixtures, equipment and the other items of Tenant’s Work.

 

Tenant agrees that during any period of reconstruction or repair of the Premises
it will continue the operation of its business within the Premises to the extent
practicable. During the period from the occurrence of the casualty until
Landlord’s repairs are completed, the Minimum Guaranteed Rental shall be reduced
in proportion to the percentage of square footage of the Premises that is
rendered unusable as compared to the total square footage originally in the
Premises; however, there shall be no abatement of the Percentage Rental and any
other charges provided for herein.

 

7



--------------------------------------------------------------------------------

Tenant agrees at all times, at its expense, to keep its merchandise, fixtures
and other property situated within the Premises insured against fire and other
casualty, with extended coverage to the extent of at least eighty percent of the
value thereof. Such insurance shall be continuously maintained with licensed
companies satisfactory to Landlord, containing coverage satisfactory to Landlord
and shall require thirty (30) days written notice to Landlord prior to
cancellation or expiration of such policy. Such policies or duly executed
certificates of insurance proving coverage, renewal and continuation of such
policies shall be delivered to Landlord at least thirty (30) days prior to the
Rent Commencement Date and prior to all renewals and expirations of such
policies thereafter. The proceeds of such insurance shall not be used, except
with the prior written consent of Landlord, for any purpose other than the
repair or replacement of merchandise, fixtures and other property situated
within the Premises.

 

All liability, casualty, fire and extended coverage insurance, boiler insurance,
earned either by Landlord or Tenant covering losses arising out of destruction
or damage to the Premises or its contents or to other portions of the Center or
arising from personal injury or death shall provide for a waiver of subrogation
rights against Landlord and Tenant on the part of the insurance carrier as
required in paragraph 36 below.

 

  19. RULES AND REGULATIONS.

 

The Tenant agrees to abide by all rules and regulations which may be promulgated
by the Landlord in connection with signs, loading, unloading, parking or other
controls of the use, care, cleanliness and safety of the Center by the Tenant,
its agents, employees and customers.

 

  20. SIGNS.

 

The Tenant shall not erect, install or maintain any sign, advertisement or
display device, including, without limitation, portable signs and painted
trucks, on the exterior of the Premises or upon any other part of the Center
without the prior written approval of the Landlord. Upon written notice from the
Landlord, the Tenant shall promptly remove any sign, advertisement or display
device erected or maintained in violation of this provision and restore the
Premises and Center to the condition prior to installation of such sign or
advertising, if the Tenant fails to remove the sign or advertisement after
notice from the Landlord, then in such event the Landlord may cause such sign,
advertisement, or display device to be removed and Tenant shall pay Landlord the
cost of such removal and the restoration of the Premises and Center made
necessary by the removal of the sign as additional rent. The location of the
sign and the color, size and design thereof shall be subject to the approval of
the Landlord. See attached EXHIBIT “E”.

 

Tenant shall not, without the prior written consent of Landlord (i) paint,
decorate or alter the exterior of the Premises; (ii) install any exterior
lighting, awning, or other structure or protrusion or advertising matter; or
(iii) install any drapes, shades or other coverings on exterior window or doors.
Upon written notice, Tenant shall remove any such exterior modification in
violation of this provision. If Tenant fails to remove such violating exterior
modification or sign then Landlord is hereby authorized to remove such exterior
modification and restore the Premises and Center to its original condition.
Tenant shall immediately pay as additional rental to Landlord the full cost
incurred by Landlord in such repair and restoration of the Center.

 

The Tenant shall not engage in or permit or promote any of the following
activities in the Center (i) sales or displays in front of a store or in the
Common Area; (ii) kiddie rides; (iii) outside vending machines or vendors; (iv)
loudspeakers audible from outside; and (v) bulk inventory removal during regular
business hours, auctions, fire, bankruptcy, or “going out of business sales”.

 

If Landlord should undertake any remodeling or renovation of the Shopping Center
which requires modification of Tenant’s signs, then Tenant shall, if required by
Landlord, conform to the standard Sign Criteria used for such remodeling or
renovation.

 

The parties acknowledge the existence of federal, state and local laws,
regulations, and guidelines and that additional laws, regulations and guidelines
may hereafter be enacted or go into effect, relating to or affecting the
Premises, the Center, and any larger parcel of land of which the Premises and
the Center may be a part, concerning the impact on the environment of
construction, land use, the maintenance and operation of structures, and the
conduct of business. Tenant will not cause, or permit any act or practice, by
negligence, omission, or otherwise, that would adversely affect the environment,
or do anything to be done that would violate any of said laws, regulations, and
guidelines. Any violation of this covenant shall be an event of default pursuant
to paragraph 31 hereof. Tenant shall have no claim of violation of this Lease or
otherwise against Landlord by reason of any changes made in the Center or the
Premises pursuant to said laws, regulations, and guidelines from time to time.
Tenant hereby indemnifies and shall hold Landlord harmless from any and all
liabilities, damages, expenses, costs, demands and suits, including attorneys’
fees, in any way relating to or caused by a violation of the above stated laws,
regulation and guidelines.

 

  21. REPAIRS BY TENANT MAINTENANCE AND WAIVER OF LIABILITY.

 

Tenant shall, at its own expense, keep and maintain all of the Premises and
appurtenances thereof, including, without limitation, sprinkler systems, if any,
heating, air-conditioning, water and sewer systems, electrical, machinery,
fixtures, plumbing,

 

8



--------------------------------------------------------------------------------

plumbing fixtures and equipment, in good order and repair throughout the Term of
this Lease and any extension and renewals thereof, including, without
limitation, maintaining the Premises in a neat, orderly and attractive retail
condition and to keep the Premises free of all insects, rodents and other pests.
Tenant shall be liable to Landlord for any damage or injury which may be caused
by or resulting from the Tenant’s failure to fully comply with all of the terms
and conditions contained herein.

 

The Tenant shall, within ninety (90) days after the commencement of the fourth
Lease Year and once during every Lease Year thereafter, during the Term and
during any extensions and renewals thereof, paint, varnish, renovate and
otherwise redecorate, at Tenant’s cost, the interior of the Premises in
accordance with the reasonable requirements of Landlord in order to place the
Premises in the same condition as it was upon completion of all improvements of
the Premises and first opening to the public for retail sales on or about the
Rent Commencement Date, including replacement and renovation of exterior signs,
fixtures and machinery that are the Tenant’s responsibility to maintain and
other portions of the interior and exterior of the Premises.

 

In the event the Tenant penetrates the roof or any wall of the Premises for any
reason, including, without limitation, any type of ventilation other than as
shown on the Plans and Specifications prepared by the Landlord, or installs any
structure on the roof or exterior walls of the Premises then in any of such
events the Tenant shall pay Landlord for any damages, including consequential
damages, which may be caused by or result from such installation and for the
cost of restoring the roof and the exterior walls of the Premises to their
previous quality and condition prior to such installation. Such installation
shall not be commenced until the prior written consent and approval of the
Landlord is obtained and all costs shall be paid for by Tenant in advance.

 

The Tenant hereby indemnifies and shall hold harmless, at its own cost, the
Landlord from and against any and all liability, damage, injury actions, causes
of action whatsoever and liens resulting from the operation, conduct and use of
the Premises by Tenant.

 

The Tenant accepts the risk of loss for all personal property, fixtures and
other property of every kind or description which may at any time be located in
the Premises and Landlord shall not be liable for any damage to said property or
loss suffered by the business or occupation of Tenant arising from any casualty,
including, without limitation, the bursting, overflowing or leaking of water,
roof leaks, if applicable, sewer or steam pipe leaks, heating or plumbing leaks,
electrical wires, gas or odors.

 

Tenant shall obtain prior to the Rent Commencement Date and continuously
maintain in good standing, at Tenant’s expense, throughout the Term a
maintenance and repair contract approved by Landlord with a service company
previously approved in writing by Landlord providing for the preventive
maintenance and repair of all heating and air conditioning and ventilating
equipment servicing the Premises. If Tenant fails to maintain and pay for such
contract with an approved company then Tenant shall be in default hereunder and
Landlord shall have the right in addition to all other remedies of Landlord to
pay any sums due to maintain such contract in force and Tenant shall immediately
pay Landlord the total sum of expenses so incurred by Landlord as additional
rent.

 

  22. HAZARDOUS SUBSTANCES.

 

(a) Hazardous Substances. The term “Hazardous Substances”, as used in this
Lease, shall include, without limitation, flammables, explosives, radioactive
materials, asbestos, polychlorinated biphenyls (PCBs), chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
thereafter enacted or promulgated by any governmental authority.

 

(b) Tenant’s Restrictions. Tenant shall not cause or permit to occur:

 

(i) Any violation of any federal, state or local law, ordinance or regulation
now or hereafter enacted, related to environmental conditions on, under or about
the Premises, or arising from Tenant’s use or occupancy of the Premises,
including, but not limited to, soil and ground water conditions; or

 

(ii) The use, generation, release, manufacture, refining, production,
processing, storage or disposal of any Hazardous Substances on, under or about
the Premises or the Center, or the transportation to or from the Premises or the
Center of any Hazardous Substances.

 

(c) Environmental Clean-up.

 

(i) Tenant shall, at Tenant’s own expense, comply with all laws regulating the
use, generation, storage, transportation or disposal of Hazardous Substances
(the “Laws”).

 

(ii) Tenant shall, at Tenant’s own expense, make all submissions to, provide all
information required by, and comply with all requirements of all governmental
authorities (the “Authorities”) under the Laws.

 

9



--------------------------------------------------------------------------------

(iii) Should any Authority or any third party demand that a clean-up plan be
prepared and that a clean-up Undertaken because of any deposit, spill, discharge
or other release of Hazardous Substances that occurs during the term of this
Lease, at or from the Premises, or which arises at any time from Tenant’s use or
occupancy of the Premises, then Tenant shall, at Tenant’s own expense, prepare
and submit the required plans and all related bonds and other financial
assurances; and Tenant shall carry out all such clean-up plans.

 

(iv) Tenant shall promptly provide all information regarding the use,
generation, storage, transportation or disposal of Hazardous Substances that is
requested by Landlord. If Tenant fails to fulfill any duty imposed under this
Paragraph (c) within a reasonable time, Landlord may do so; and in such case,
Tenant shall cooperate with Landlord in order to prepare all documents Landlord
deems necessary or appropriate to determine the applicability of the Laws to the
Premises and Tenant’s use thereof, and for compliance therewith, and Tenant
shall execute all documents promptly upon Landlord’s request. No such action by
landlord and no attempt made by Landlord to mitigate damages under any Laws
shall constitute a waiver of any of Tenant’s obligations under this Paragraph
(c).

 

(v) Tenant’s obligation and liabilities under this Paragraph (c) shall survive
the expiration or earlier termination of this Lease.

 

(d) Tenant’s Indemnity.

 

(i) Tenant hereby agrees to and shall indemnify, defend and hold harmless
Landlord, the manage of the Center and their respective officers, directors,
beneficiaries, shareholders, partuers, agents, and employees from all fines,
suits, procedures, claims and actions of every kind, and all costs associated
therewith (including attorneys’ and consultants’ fees) arising out of or in any
way connection with any deposit, spill, discharge or other release of Hazardous
Substances that occurs during the term of this Lease, at or form the Premises,
or which arises at any time from Tenant’s use or occupancy of the Premises, or
from Tenant’s failure to provide all information, make all submissions, and take
all steps required by all Authorities under the Laws and all other environmental
laws.

 

(ii) Tenant’s obligations and liabilities under this Paragraph (d) shall survive
the expiration or earlier termination of this Lease.

 

  23. REPAIRS BY LANDLORD.

 

Subject to the provisions in this Lease concerning reconstruction in the event
of casualty or in the event of the taking of the Premises by eminent domain, the
Landlord agrees to keep in good repair the foundations, exterior walls (except
plate glass, doors, door closures, door frames, store fronts, windows and window
frames located in exterior building walls), downspouts, gutters and roof of the
Premises, except, however, for any damage or injury thereto caused by or
resulting from any act, failure to act, or negligence of the Tenant or any of
the Tenant’s agents, servants, employees, sub-lessees, licensees, invitees or
customers. It is expressly agreed by the parties hereto, and it is a condition
precedent to all of the obligations of the Landlord to repair and maintain the
exterior of the Premises, as aforesaid, that the Tenant shall have notified the
Landlord, in writing, of the need of such repairs Landlord shall have no
obligation to inspect the Premises for defective condition until Tenant delivers
notice to Landlord of a specific defective condition. Landlord shall not be
responsible or liable for any consequential costs, expenses or damages in any
way related to a defective condition of the Premises or the repair of such
condition including, without limitation, liability for loss of income, business
or profits or any other costs.

 

  24. ADDITIONS AND ALTERATIONS.

 

The Tenant shall not make or permit any additions, alterations or improvements
in and to the Premises, the exterior of the Premises or the Center without the
prior written consent of the Landlord, but in no event shall such addition,
alterations or improvements in any way, as determined in the sole discretion of
the Landlord, impair the structural strength or soundness of the building of
which the Premises is a part or result in an exterior appearance that does not
conform with the general appearance of the Premises and the Center. Tenant shall
pay cash for all additions, alterations or improvements in the Premises or
Center and shall not attempt to grant a security interest of any kind in the
Premises, the Center or any fixtures in the Premises to secure repayment of any
debt. Tenant shall not allow the filing of any liens against the Premises or
Center arising from work performed at Tenant’s instance. Landlord and Tenant
agree that no party performing services or delivering material to the Premises
or the Center at Tenant’s instance shall have any right to claim a lien in the
Premises or the Center. Tenant shall immediately obtain the cancellation or
release of any such lien. If Tenant fails to obtain the cancellation or release
of any such lien, then Landlord, in addition to all other remedies, shall be
entitled, but not required, to pay such sums as are reasonably necessary to
cancel or release such lien and Tenant shall immediately pay the Landlord all
such sums expended by Landlord as additional rental.

 

10



--------------------------------------------------------------------------------

  25. PLATE GLASS.

 

Tenant agrees, at its own cost, to replace promptly any and all plate glass or
other glass in the Premises which may become damaged or broken from whatever
cause using glass of the same kind and quality.

 

  26. BANKRUPTCY OR INSOLVENCY.

 

If at any time during the Term or any extension or renewals thereof, a petition
for relief under the bankruptcy laws of the United States or a petition for
reorganization or arrangement under any of the bankruptcy laws of the United
States is filed by the Tenant or is filed against Tenant or the assets of the
Tenant or the business conducted by the Tenant on the Premises is taken over or
sequestered by a trustee or any other person pursuant to any judicial
proceedings, or if the Tenant makes an assignment for the benefit of creditors,
then the occurrence of any such act shall be deemed, at the option of the
Landlord, to constitute a breach of this Lease by the Tenant. At any time and
from time to time, Landlord, at its election, may immediately terminate this
Lease in the event of occurrence of any of the events enumerated above.

 

  27. INSPECTION AND ACCESS TO PREMISES.

 

Landlord, its agents and employees, shall have the right, at all reasonable
times, to enter the Premises or any part thereof to inspect and examine same and
for the purpose of making alterations, repairs and improvements to or within the
Premises. During the last six (6) months of the Term, Landlord shall have the
right to exhibit the Premises to prospective tenants and leasing agents and
Landlord shall also have the right to post upon the exterior of the Premises the
usual notice advertising the Premises “For Rent” which notice shall not be
removed, obliterated or hidden by the Tenant. Notwithstanding anything herein to
the contrary, Landlord shall have no obligation to inspect the Premises or
repair any defective condition until Tenant notifies Landlord of a specific
defective condition and the Landlord is required under this Lease to make such
repair.

 

  28. PARKING.

 

Tenant’s customers have the non-exclusive right, in common with other tenants of
the Center, for the use of customer parking in the spaces shown on the plot plan
hereto attached Tenant, its employees and agents shall park their cars only in
such areas designated for that purpose by Landlord. Tenant shall furnish
Landlord with the automobile license numbers assigned to Tenant’s car or cars
and cars used by its employees within five (5) days after the Rent Commencement
Date and shall thereafter notify Landlord of any changes within five (5) days
after such changes occur. If Tenant or its employees shall fail to park their
cars in the designated parking areas, then, without limiting any other remedy
which Landlord may pursue in the event of Tenant’s default, Landlord shall have
the right to charge Tenant, as additional rental, the sum of Twenty-Five Dollars
($25.00) per day per car parked in violation of the provisions of these parking
requirements. Tenant shall not store vehicles or goods in the parking area or
Common Area.

 

  29. ASSIGNMENT AND SUBLETTING.

 

Tenant shall not assign this Lease or sublet all or any part of the Premises
without the prior written consent of Landlord and upon such terms and conditions
as may be mutually agreed upon by the parties. Any assignment or sublease by
Tenant shall be only for the purposes specified in Section (6) hereof and for no
other purpose, and in no event shall any assignment or sublease of the Premises
release or relieve Tenant from any of its obligations under this Lease.

 

In the event Tenant shall assign its interest in this Lease or sublet the
Premises for rentals in excess of those rentals reserved hereunder, Tenant shall
pay all of such excess rent to Landlord as additional rent.

 

Any proposed assignee or subtenant of Tenant shall assume Tenant’s obligations
hereunder and deliver to Landlord an assumption agreement in form satisfactory
to Landlord within ten (10) days after the effective date of the assignment.

 

  30. FIXTURES.

 

During the Term, Tenant shall not remove any fixtures, showcases, trade
equipment, furnishings, or any other improvements. Within the period sixty (60)
days before the final expiration of the Term or any extension or renewals
thereof, the Tenant, if not in default under the terms of this Lease, shall have
the right to remove, at its cost, all trade fixtures and trade equipment which
it has placed on the Premises, provided, however, that Tenant shall immediately
repair all damage to and restore the Premises to its previous condition without
loss in rental to the Landlord. After expiration of the Term all trade fixtures
and trade equipment shall, at Landlord’s option, become the property of Landlord
and such property may be disposed of by Landlord as Landlord may determine in
its sole and exclusive discretion. If Tenant does not remove its signs, fixtures
and trade equipment before the expiration of the Term then Landlord shall be
entitled to require Tenant to remove or to obtain the removal of all such
property and repair the Premises to its previous condition and Tenant shall
immediately pay the full cost incurred by Landlord in such removal. In no event
is Landlord responsible for storing or exercising any degree of care with
respect to any property which remains in the Premises after expiration of the
Term.

 

11



--------------------------------------------------------------------------------

  31. DEFAULT BY TENANT.

 

If Tenant shall fail to pay any rental or other payment due hereunder within
five (5) days after it is due, or if the Tenant shall breach or fail to perform
any agreement contained herein (other than the agreement to pay rent) and shall
fail to cure such breach or perform such agreement within ten (10) days after
written notice is given, or if the Tenant shall desert or vacate any portion of
Premises during the Term hereof, then the Tenant shall be in default and the
Landlord, at its option, elect to do and perform any one or more of the
following in addition to, and not in limitation of, any other remedy or right
permitted by law or by this Lease (all of which are hereby reserved by
Landlord):

 

(a) Terminate Tenant’s occupancy of the Premises, resume possession of the
Premises for its own account and recover immediately from the Tenant all sums
past due plus a sum equal to the average annual rental, including Minimum
Guaranteed Rental, Percentage Rent and all other charges due, for the
immediately preceding two (2) years or portion of the actually expired Term if
less than two (2) years, multiplied by the number of years and fractions thereof
remaining in the full Term stated herein, together with any other damages
occasioned by or resulting from such breach or default; or

 

(b) Terminate Tenant’s occupancy of the Premises, resume possession and lease or
rent the Premises for the remainder of the Term for the account of Tenant and
recover from Tenant, at the end of the Term or at the time each payment of rent
comes due under this Lease, as the Landlord may choose, the difference between
the rent provided for in this Lease and the rent received on the re-lease or
renting, together with all costs and expenses of the Landlord in connection with
the re-leasing or re-rental and collection of rent and the cost of all repairs
or renovations reasonably necessary in connection with the re-leasing or
re-rental. If this option is exercised Landlord shall not be obligated to
re-lease or rent the Premises and, in addition, shall be entitled to recover
from Tenant immediately any other damages occasioned by or resulting from the
abandonment or a breach or default other than a default in payment of rent.

 

In addition to the remedies set forth in subparagraphs (a) and (b) above,
Landlord shall be entitled to terminate this Lease at any time and from time to
time after such defaults have occurred even if such termination occurs after the
remedies set forth above and other remedies of Landlord have been partially or
fully exercised, provided, however, in no event shall Landlord be required to
terminate this Lease in order to exercise any of Landlord’s remedies upon
default by Tenant hereunder. Tenant shall remain liable and obligated to perform
all obligations set forth hereunder even if Tenant’s occupancy is terminated,
this Lease is terminated or Landlord exercises any other remedies upon Tenant’s
default hereunder. Any act of abandonment or cessation of business operations
within the Premises by Tenant shall automatically render Tenant’s right to
occupy the Premises null and void, and Landlord may reclaim possession to the
Premises immediately for re-letting without terminating Tenant’s obligation or
liability to pay rent and other charges outlined herein throughout the full term
of this Lease. The remedies provided in this Paragraph 31 shall not be exclusive
and in addition thereto the Landlord shall be entitled to pursue such other
remedies as are provided by law or in equity in the event of any breach, default
or abandonment by Tenant or termination of this Lease or termination of Tenant’s
occupancy. In any event and irrespective of any option exercised, Tenant agrees
to pay and the Landlord shall be entitled to recover all costs and expenses
incurred by the Landlord, including the greater of (i) fifteen percent (15%) of
the sums owed as attorney fees; or (ii) all of Landlord’s actual attorney’s
fees, in connection with collection of rental or damages or enforcing other
rights of the Landlord in the event of any breach, default or abandonment by
Tenant. The Tenant hereby expressly waives any and all rights of redemption, if
any, granted by or under any present or future law in the event the Tenant shall
be evicted or disposed for any cause, or in the event the Landlord shall obtain
possession of the Premises by virtue of the provisions of this Lease, or
otherwise. All past due rent, and any other amount which the Landlord has
advanced in order to cure the Tenant’s defaults hereunder, shall bear interest
at the rate of fifteen percent (15%) per annum from date of payment until paid.
Any amounts advanced by the Landlord pursuant to the terms and provisions of
this Lease shall be paid to the Landlord by the Tenant upon the earlier of
demand by the Landlord or the first day of the calendar month following date of
such advances. If any rent or such other amounts owing under this Lease is
collected by or through an attorney-at-law, Tenant agrees to pay the full amount
of all of Landlord’s costs and expenses in connection therewith as required
above, including, but not limited to, Landlord’s attorney fees at trial or on
appeal.

 

  32. EFFECT OF TERMINATION OF LEASE.

 

No termination of this Lease prior to the end of the Term hereof shall affect
Landlord’s right to collect full rent for the full Terms of this Lease, as
extended.

 

  33. HOLDING OVER.

 

If Tenant holds over and does not deliver possession of the Premises to Landlord
upon termination of this Lease or termination of Tenant’s right to occupy the
Premises, or Tenant fails to remove all its property from the Premises on
termination of this Lease, then, in addition to all other remedies provided
herein and at law and equity, the Tenant immediately shall pay Landlord rent for
the hold over period equal to double the amount of rent that otherwise would be
due hereunder for a like period during the Term of this Lease, including,
without limitation, payment of all Minimum Guaranteed Rental, Percentage Rent,
if any, and all other sums, charges and interest due hereunder.

 

12



--------------------------------------------------------------------------------

  34. EMINENT DOMAIN.

 

If all of the Premises, or such portion thereof as will make the Premises
completely unusable for the purposes for which the Premises are leased, shall be
appropriated or taken pursuant to the power of eminent domain by any public or
quasi public authority, then the Term shall cease and terminate from the date
when possession thereof is taken by such public authority and the parties hereto
shall be released from any further liability hereunder, except all rent and
other charges due hereunder shall be paid and computed through that day. Such
termination, however, shall be without prejudice to the rights of either
Landlord or Tenant to recover from the condemnor compensation and damage caused
by condemnation and neither party shall have any rights in any award or
settlement so received by the other from the condemning authority. In the event
of a partial taking, the Landlord shall be entitled to elect to replace or
restore the remaining portion of the Premises that Landlord is required to
maintain hereunder by notice given to Tenant within sixty (60) days after such
taking or conveyance and in such event this Lease shall continue in full force
and effect, except that during the period of rebuilding and restoration if the
Tenant can operate its business during such period, the Guaranteed Minimum
Rental shall be reduced in the same proportion that the amount of the floor area
of the Premises taken bears to the total area of the Premises immediately prior
to such taking. In no event shall Percentage Rent or any other charges be
reduced or abated. If a portion of the Premises are taken by eminent domain and
Landlord does not elect to replace or restore the Premises then this Lease shall
terminate and Tenant shall pay all rent due hereunder through the termination of
the Lease. Sale by Landlord to any public or quasi public body having the power
of eminent domain under threat of condemnation or while condemnation proceedings
are pending, shall be deemed to be a taking by eminent domain.

 

  35. SUBORDINATION TO LANDLORD MORTGAGE.

 

This Lease, at the option of the Landlord or Landlord’s lender, may be and at
all times after notice thereof shall be subject and subordinate to any and all
present and future mortgages, deeds to secure debt, deeds of trust, or other
encumbrances which may be granted by the Landlord for the Premises, the Center
or any part thereof. The Tenant covenants and agrees to execute upon demand of
the Landlord all instruments subordinating this Lease to the lien of any
mortgage or mortgages, deeds to secure debt, or encumbrances as shall be
required by Landlord. The Tenant hereby irrevocably appoint: Landlord as
attorney in fact of the Tenant, with power to execute and deliver, without
subjecting Landlord to liability of any kind, such instrument or instruments for
and in the name of the Tenant, in the event the Tenant shall fail to execute
such instrument or instruments.

 

In addition Tenant shall, upon Landlord’s request, at any time or times,
execute, seal and deliver to Landlord without expense to Landlord, any and all
instruments that may be necessary to make this Lease superior to the lien of any
such mortgage, deed to secure debt, deed of trust or other instrument. Landlord
in the nature thereof, and each renewal, modification, consolidation,
replacement, and extension thereof, and, if Tenant shall fail at any time to
execute, seal and deliver such instrument. Landlord in addition to any other
remedies available to it in consequence thereof, may execute, seal and deliver
the same as the attorney in fact of Tenant and in Tenant’s name, place and
steed, and Tenant hereby irrevocably makes, constitutes, and appoints Landlord,
its successors and assigns, such attorney in fact for that purpose.

 

(a) If the holder of any mortgage, deed to secure debt, deed of trust, or other
instrument in the nature thereof shall hereafter succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease, then, at the option of such holder, Tenant shall attorn
to and recognize such successor as Tenant’s Landlord under this Lease, and shall
promptly execute and deliver any instrument that may be necessary to evidence
such attornment.

 

(b) Upon the attornment provided for in subsection (a) above, this Lease shall
continue in full force and effect as a direct lease between such successor
landlord and Tenant, subject to all the terms, covenants, and conditions of this
Lease; provided, however, that such holder, as successor landlord, shall not be
liable for returning to Tenant, nor crediting against any rent due hereunder,
any advance rentals previously paid by Tenant to Landlord or the Security
Deposit unless such holder has acknowledged the receipt of the Security Deposit.

 

  36. WAIVER OF SUBROGATION.

 

The Landlord and Tenant agree to cause to be inserted in all liability,
casualty, fire and extended coverage insurance policies carried for the
Premises, a provision substantially as follows: “It is hereby stipulated that
this insurance shall not be invalidated if the insured waives or releases in
writing prior to a loss, any or all rights of recovery against any party for
loss occurring to the property covered by this policy.” Landlord and Tenant
hereby mutually release each other from any and all liabilities or
responsibilities to the other or anyone claiming through or under them by way of
subrogation or otherwise, for any claims, damages, losses or liabilities arising
out of the Premises, even if such claims, damages, losses or liabilities shall
have been caused by the fault or negligence of the other party, or anyone for
whom such party must be responsible; provided, however, this release shall be
effective and in force and effect only (a) with respect to claims, damages,
losses or liabilities occurring during such time as the releaser’s public
liability, fire and extended coverage insurance policies contain a clause or
endorsement that any such release shall not adversely affect or in any way
impair said policies or prejudice the right of the releaser to recover
thereunder; and (b) to the extent that any such claims, damages, losses and
liabilities are covered by said insurance policies and the releaser has
recovered thereunder.

 

13



--------------------------------------------------------------------------------

  37. LEASE STATUS.

 

Upon Landlord’s request, the Tenant shall execute, acknowledge and deliver to
the Landlord, a “Lease Status” letter and a statement in writing certifying that
this Lease is in full force and effect and containing the dates through which
the Guaranteed Minimum Rent, the Percentage Rent and any other charges have been
paid. The statement so delivered to the Landlord may be relied upon by any
prospective purchaser of or by any mortgagee of the Center.

 

  38. RELEASE FROM LIABILITY IN CERTAIN EVENTS.

 

If Landlord is delayed or prevented from performing any obligations of Landlord
hereunder, including, without limitation, repairs, rebuilding, or restoration,
furnishing any services or performing any other covenant or duty, whether
expressed herein or implied, due to the inability or difficulty in obtaining
labor and materials necessary therefor or due to strike, lockout, embargo, war,
governmental order or acts of God or any other cause beyond the control of
Landlord then the Landlord shall not be liable to the Tenant for damages
resulting therefrom, nor, except as expressly otherwise provided in connection
with casualty losses or condemnation proceedings, shall the Tenant be entitled
to any abatement or reduction of rent by reason thereof, nor shall the same give
rise to a claim in the Tenant’s favor that such failure constitutes actual or
constructive, partial or total, eviction from the Premises.

 

Notwithstanding any other provisions herein to the contrary, the liability of
Landlord to Tenant or any other party claiming through Tenant or this Lease or
in any relation to the Premises or the tenancy or status created by this Lease
shall be expressly and completely limited to the enforcement of such liability
against the interest of Landlord in the Premises only. Tenant and all other
parties claiming through this lease or in relation to the Premises hereby agree
that no enforcement or collection action or remedy shall be instituted,
maintained or enforced against any assets of Landlord, except the Premises.

 

Tenant shall not be entitled to any compensation or reduction of rent by reason
of inconvenience or loss arising from the necessity of the Landlord’s entering
the Premises for any of the purposes authorized in this Lease, or for repairing
the Premises or any portion of the building of which the Premises are a part,
except as expressly otherwise provided herein in connection with casualty losses
or condemnation proceedings.

 

  39. REARRANGEMENT OF CENTER.

 

The Landlord reserves the right at any time and from time to time to rearrange
the Center and to change, add to or modify the number and location of buildings,
building dimensions and the Common Area of the Center, including, without
limitation, the construction of new buildings, kiosks and other improvements in
the parking area and reduction of the number of parking spaces, if in its sole
judgment, the development, management or operation of the Center would be better
served and provided that reasonable access to the Premises and the parking
facilities within the Center are not materially impaired.

 

  40. RELOCATION OF PREMISES.

 

(a) In the event the Premises leased to Tenant contain less than one-half of the
total square feet of rentable floor area within all of the improvements located
on the Property, Landlord reserves the right at any time after the 1st year
anniversary of the Rental Commencement-Date, and upon giving not less than sixty
(60) days prior written notice to Tenant, to transfer and remove Tenant from the
Premises herein specified to any other Comparable Space (as hereinafter defined)
in the improvements located on the Property and at an equivalent rental rate.
The term “Comparable Space” as used herein shall mean other space which, in
Landlord’s reasonable opinion, is of substantially equal size and has a
comparable layout, substantially the same number of windows, and comparable
visibility within the center. If Landlord determines in good faith that there is
no Comparable Space and Tenant declines to relocate to other available,
non-comparable space, then Landlord shall have the right to terminate this Lease
effective ninety (90) days after the initial written notice from Landlord to
Tenant. Landlord shall bear the expense of said removal and the expense of any
renovations or alterations to said substituted space necessary to make the same
substantially conform in arrangement and layout to the original space described
in this Lease. If Landlord exercises such option, then the substituted space
shall for all purposes hereof be deemed to be and constitute Premises under this
Lease and all terms, conditions, covenants, warranties, agreements and
provisions of this Lease, including, but not limited to, the rental rate per
square foot and other rental adjustments shall continue in full force and effect
and shall apply to the substituted space. Tenant agrees to vacate the Premises
herein specified and to relocate to said substituted space promptly after the
substituted space is ready for tenant occupancy as provided herein, and Tenant’s
failure to do so shall constitute an event of default by Tenant under this
Lease.

 

(b) In the event the Premises leased to Tenant contain less than one-half of the
total square feet of rentable floor area within the Center, Landlord shall have
the right to terminate this Lease effective at any time during the final twelve
(12) months of the Lease term upon giving written notice of such election to
Tenant at least ninety (90) days prior to the effective date of such
termination. In the event Landlord shall exercise such option to terminate this
Lease, Landlord shall bear the cost of moving Tenant’s furniture, files and
other personal property from the Premises to other office space within miles of
the Center selected by Tenant, and, in addition, the rental rate for the last
month of Tenant’s occupancy of the Premises shall be waived.

 

14



--------------------------------------------------------------------------------

  41. OPENING.

 

Tenant agrees to open the Premises for business within thirty (30) days after
the Landlord notifies the Tenant that the Premises are ready for occupancy. The
Rent Commencement Date may be prior to the Tenant opening for business.

 

  42. SUCCESSORS.

 

The agreements, covenants, condition and stipulations contained in this Lease
shall bind and inure to the benefit of the Landlord and the Tenant and their
respective successors-in-trust, permitted sublessees, permitted assigns, heirs,
executors and legal representatives, except as otherwise provided in this Lease.
“Landlord” and “Tenant” as used herein shall include male and female, singular
and plural, corporation, partnership, individual or entity in any place or
places herein in which the context may require or permit such substitution,
substitutions or designations.

 

  43. RIGHTS CUMULATIVE.

 

All rights, powers and privileges available hereunder to the parties hereto are
cumulative and are in addition to the rights granted by law.

 

  44. SERVICE OF NOTICE AND ADDRESS OF THE PARTIES.

 

The Tenant herewith irrevocably agree to appoint as its agent the person in
charge of the Tenant’s business being then operated in the Premises, to receive
service of all notices hereunder including dispossessory and distraint
complaints and pleadings, and if no person is then in charge of Tenant’s
business in the Premises, then such notice may be given and service may be made
by affixing a copy thereof on the main entrance of said Premises. All such
notices given by or in behalf of the Landlord pursuant to the provision
contained in this Lease may be mailed to the Tenant and Landlord at the
addresses set forth on the Face Page of this Lease.

 

The notices required or permitted to be given pursuant to the term of this
Lease, shall be deemed to be duly given if personally delivered to the Premises
as provided above, if notice is personally delivered to Tenant or an officer or
partner of Tenant or if deposited in the United States Mail, postage prepaid, by
registered or certified mail, addressed to the parties at the place above named,
or such other place as they may hereafter designate in writing for the delivery
of such notices.

 

  45. WAIVER OF RIGHTS.

 

No failure of Landlord to exercise from time to time any right or privilege
granted Landlord hereunder, or to insist upon strict and faithful compliance by
Tenant with all of the obligations hereunder required of the Tenant, and no
custom or practice of the parties at variance with the terms hereof shall
constitute a waiver of Landlord’s right to demand strict compliance with the
terms hereof. No waiver by Landlord of any breach of any covenant of the Tenant
herein contained shall be construed as a waiver of any subsequent breach of the
same or any other covenant herein contained. Failure to adjust Rent or other
charges is not a waiver and such may be done by Landlord at any time.

 

  46. CAPTIONS.

 

Paragraph captions and marginal notes throughout this Lease are inserted for
convenience and reference only, and the words contained therein shall in no way
be held to explain, notify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Lease or as a limitation of the scope of
the particular paragraph to which they refer.

 

  47. QUIET ENJOYMENT.

 

So long as the Tenant pays the Rent reserved by this Lease and all other sums
required herein and faithfully performs and observes each and every covenant and
provision of Tenant contained herein Tenant shall have peaceable and quiet
enjoyment and possession of the Premises together with the use of the Common
Area facilities, subject to modifications of the Common Area as permitted
herein, without any hindrance from the Landlord or of any person or entities
lawfully claiming through the Landlord.

 

  48. SECURITY.

 

The Landlord is not obligated to protect from the criminal acts of third parties
the Tenant, Tenant’s agents, customers, invitees or employees, the Premises or
the property of Tenant or any property of any of Tenant’s agents, customers,
invitees or

 

15



--------------------------------------------------------------------------------

employees. Tenant hereby acknowledges that Tenant has the sole responsibility
for the protection of the Premises, the Tenant’s property and the Tenant’s
customers, agents, invitees and employees.

 

  49. ENTIRE AGREEMENT.

 

This Lease together with the Face Page and all the exhibits and schedules which
are referred to herein and by this reference made a part hereof, contain and
embody the entire agreement of the parties hereto and no representations,
inducements or agreements, oral or otherwise, between the parties not contained
and embodied in the Lease shall be of any force or effect, and this Lease may
not be modified, changed or terminated in whole or in part orally or in any
other manner, except by an agreement in writing duly signed by all of the
parties hereto.

 

  50. TIME.

 

TIME IS OF THE ESSENCE.

 

  51. GOVERNING LAW.

 

This Lease and the obligations of the parties shall be governed by the
substantive laws of the State in which the Premises is located without regard to
conflict laws.

 

  52. SPECIAL STIPULATIONS.

 

Attached as EXHIBIT “F” are certain additional agreements between the parties
which are by this reference made a part hereof.

 

  53. NO ESTATE.

 

If this Lease is for Premises located in the State of Georgia then
notwithstanding any other provision hereof this Lease shall not be construed to
be a grant of an estate for years, but shall only be a usufruct.

 

  54. NO PARTNERSHIP.

 

Nothing contained in this Lease shall be deemed or construed to create a
partnership or joint venture between the Landlord and the Tenant or between the
Landlord and any other party, or cause the Landlord to be responsible in any way
for the debts or obligations of the Tenant or any other party, it being the
intention of the parties that the only relationship hereunder is solely that of
Landlord and Tenant.

 

  55. LANDLORD’S LIEN.

 

In addition to the statutory landlord’s lien, Landlord shall have at all times a
valid security interest to secure payment of all rental and other sums of money
becoming due hereunder from Tenant, and to secure payment of any damages or loss
which Landlord may suffer by reason of the breach by Tenant of any covenant,
agreement or condition contained herein, upon all goods, wares, equipment,
fixtures, furniture, improvements and other personal property of Tenant
presently, or which may hereafter be, situated in the Premises, and all proceeds
therefrom, and such property shall not be removed therefrom without the consent
of Landlord until all arrearages in rent as well as any and all other sums of
money then due to Landlord hereunder shall first have been paid and discharged
and all the covenants, agreements and conditions hereof have been fully complied
with and performed by Tenant. Upon the occurrence of default by Tenant, Landlord
may, in addition to any other remedies provided herein or by law, enter upon the
Premises and take possession of any and all goods, wares, equipment, fixtures,
furniture, improvements and other personal property of Tenant situated in the
Premises, without liability for trespass or conversion, and sell the same at
public or private sale in compliance with the applicable Uniform Commercial Code
with or without having such property at the sale, after giving Tenant reasonable
notice of the time and place of any public sale or of the time after which any
private sale is to be made, at which sale Landlord may purchase unless otherwise
prohibited by law. Unless otherwise provided by law, and without intending to
exclude any other manner of giving Tenant reasonable notice, the requirement of
reasonable notice shall be met if such notice is given in the manner prescribed
in this Lease given as therein provided at least ten (10) days before the time
of sale. Any sale made pursuant to the provisions of this paragraph shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held in the Premises or where the property is located after the time, place
and method of sale and a general description of the types of property to be sold
have been advertised in the newspaper prescribed for advertisement of public
sales at least once each week for two weeks before the date of the sale. The
proceeds from any such disposition, less any and all expenses connected with the
taking of possession, holding and selling of the property (including reasonable
attorney’s fees and expenses), shall be applied as a credit against the
indebtedness secured by the security interest granted in this paragraph. Any
surplus shall be paid to Tenant or as otherwise required by law; Tenant shall
pay any

 

16



--------------------------------------------------------------------------------

deficiencies forthwith. Upon request by Landlord, Tenant agrees to execute and
deliver to Landlord a financing statement in form sufficient to perfect the
security interest of Landlord in the aforementioned property and proceeds
thereof under the provisions of the applicable Uniform Commercial Code in force.
The statutory lien for rent is not hereby waived, the security interest herein
granted being in addition and supplementary thereto.

 

  56. EXECUTION AUTHORITY.

 

Each person signing this Lease as Tenant or on behalf of Tenant represents and
warrants that such person has the full power and authority to execute the Lease
as Tenant or on behalf of Tenant and that upon such execution, Tenant shall be
fully bound by each and every provision of this Lease.

 

17



--------------------------------------------------------------------------------

LEASE EXHIBIT SUMMARY

 

Exhibit “A”   =    Center site plan with premises outlined in red Exhibit “B”  
=    Statement of Rent Commencement Date Exhibit “C”   =    Statement of
Landlord’s Work and Tenant’s Work Exhibit “D”   =    Rental Adjustments Exhibit
“E”   =    Sign Specifications Exhibit “F”   =    Special Stipulations Exhibit
“G”   =    Summary of Rent and Other Charges Exhibit “H”   =    Lease Guaranty

 

18



--------------------------------------------------------------------------------

 

EXHIBIT “C”

 

LANDLORD’S AND TENANT’S ARCHITECTURAL

AND CONSTRUCTION WORK

 

Landlord agrees to construct for tenant the area designated as leased premises
on Exhibit “A” for the Colony Bank at Tifton Village, located in Tifton, GA. The
responsibilities as between landlord and tenant shall be hereinafter set forth.
Landlord’s work shall be done at landlord’s sole cost and expense in accordance
with applicable building codes. Tenant’s work shall be done at tenant’s sole
cost and expense and be completed within thirty (30) days after completion of
landlord’s work.

 

SECTION I - ARCHITECTURAL

 

1. Landlord will furnish to tenant a drawing of the premises showing thereon the
location of all columns, and all doors opening to service area.

 

2. Tenant will, within 30 days from receipt of said drawing, complete its final
design of the premises and submit for landlord’s approval of same.

 

3. Landlord shall bear the cost of architectural and engineering work necessary
to accomplish work set forth in section iii of this Exhibit “C”.

 

4. Tenant shall bear the cost of architectural and engineering work necessary to
accomplish work set forth in Section IV of this Exhibit “C”.

 

SECTION II - GENERAL DESIGN CRITERIA

 

1. Landlord will specify a standard type sign treatment of the existing sign
facia located 10’-0 above the window and/or door line of the store front.

 

2. No store front or any part thereof shall project beyond the exterior
perimeter of the premises, with the exception of signs approved by the landlord.

 

3. Maximum ceiling height from the top of the concrete floor slab to the
finished ceiling shall be ten (10) feet.

 

4. Signs on the premises shall be in accordance with Landlord’s “sign
standards,” which shall contain, among other things, the following:

 

  (a) location of signs

 

  (b) size of signs

 

  (c) a prohibition against all box-type, open-face, non-lighted, incandescent,
moving or blinking signs.

 

  (d) shop drawings of all signs to be used must be submitted to the landlord
fob approval or revision before fabrication

 

  (e) all signs shall bear a UL label

 

SECTION III - LANDLORD’S WORK

 

Landlord will incorporate in the construction of the premises at landlord’s cost
and expense the following items:

 

1. Building shell: building shell shall include and be limited to:

 

  (a) complete roofing system

 

  (b) complete structural roof system construction: columns, beams, rafters
(exposed construction)

 

  (c) rear wall and rear door with frame, if required by code or option of
landlord.

 

2. Concrete floor slab: floor of the premises to be steel trowelled finish
concrete slab or existing finish.

 

3. Demised wall partitions: demising wall partitions shall be metal studs
covered with dry wall, finished with gypsum wallboard. Wall to be 1 hour rated
and extend to underside of roof deck.

 

4. Store front, including glazing: store front shall be as existing

 

19



--------------------------------------------------------------------------------

5. Plumbing: water and sewer service to premises (excluding water meter).

 

6. Electrical: 200 amp maib service to the rear of the Premises.

 

SECTION IV - TENANT’S WORK

 

Any work beyond or in addition to that set forth in section iii of this Exhibit
“C” shall be considered as tenant’s work and cost and expense of same shall be
paid for by the tenant.

 

All tenant’s work shall conform to all applicable governing codes and landlord’s
outline plans and specifications.

 

Tenant will furnish four complete sets of store plans with specifications to the
landlord for landlord’s approval.

 

Tenant will furnish four complete sets of signage to landlord. The scale of the
signage plans to be 1 inch = 1 foot.

 

Tenant will pay for any utility charges associated with the premises during and
after construction of the premises.

 

Tenant will require any contractor or subcontractor to remove and dispose of, at
least once a week, all debris and rubbish caused by the tenant’s work and upon
completion to remove all temporary tenant structures, debris and rubbish of
whatever kind remaining on any part of the Center.

 

20



--------------------------------------------------------------------------------

 

EXHIBIT “D”

RENTAL ADJUSTMENT

 

Effective upon the commencement of the First Lease Year and upon the
commencement of each and every Lease Year thereafter the Minimum Guaranteed
Rental shall be increased, but not decreased, over the initial Minimum
Guaranteed Rental stated above and such increased Minimum Guaranteed Rental
shall be due and payable in twelve (12) equal monthly installments during that
following Lease Year commencing on the first day of the Lease Year. The Minimum
Guaranteed Rental shall be increased to be the sums set forth below

 

  1. During the FIRST Lease Year Minimum Guaranteed Rental shall be $42,000.00
per annum and payable $3,500.00 per month.

 

  2. During the SECOND Lease Year Minimum Guaranteed Rental shall be $42,840.00
per annum and payable $3,570.00 per month.

 

  3. During the THIRD Lease Year Minimum Guaranteed Rental shall be $43,680.00
per annum and payable $3,640.00 per month.

 

  4. During the FOURTH Lease Year Minimum Guaranteed Rental shall be $44,520.00
per annum and payable $3,710.00 per month.

 

  5. During the FIFTH Lease Year Minimum Guaranteed Rental shall be $45,360.00
per annum and payable $3,780.00 per month.

 

  6. During the SIXTH Lease Year Minimum Guaranteed Rental shall be $46,200.00
per annum and payable $3,850.00 per month.

 

  7. During the SEVENTH Lease Year Minimum Guaranteed Rental shall be $47,040.00
per annum and payable $3,920.00 per month.

 

  8. During the EIGHTH Lease Year Minimum Guaranteed Rental shall be $47,880.00
per annum and payable $3,990.00 per month.

 

  9. During the NINTH Lease Year Minimum Guaranteed Rental shall be $48,720.00
per annum and payable $4,060.00 per month.

 

  10. During the TENTH Lease Year Minimum Guaranteed Rental shall be $49,560.00
per annum and payable $4,130.00 per month.

 

RENEWAL OPTION:

 

Tenant shall have the right to renew this Lease for Two (2) additional term of
Five (5) years each; such renewal term to commence immediately upon the
expiration of the preceding term hereof and to be upon the same terms, covenants
and conditions of this Lease effective during such preceding term, except that
Minimum Guaranteed Rent shall be computed as hereinbelow provided. Such renewal
term shall be exercised by Tenant giving Landlord notice in writing of its
election to renew at lease 120 days prior to the expiration the preceding lease
term.

 

During such renewal term, Tenant agrees to pay to Landlord, a Minimum Guaranteed
Rental amount to be calculated annually with Three (3)% increases each year of
the Renewal teen.

 

Tenant may not exercise the aforementioned renewal option if:

 

  1. Tenant is not occupying and doing business from the Premises at the time
the option is exercised;

 

  2. Tenant is in default under this Lease;

 

  3. Tenant has not maintained a history of payments within the applicable grace
period, if any, provided under this Lease;

 

  4. Tenant has not continually occupied and operated from the Premises.

 

21



--------------------------------------------------------------------------------

 

EXHIBIT “E”

TENANT SIGN CRITERIA

 

GENERAL CRITERIA:

 

The purpose of these criteria is to allow flexibility of tenant signage within
guidelines which are part of the overall design concept of the center.

 

Each tenant is allowed one (1) primary sign unit. All sign units must be
submitted for approval to the landlord prior to fabrication and installation.
The cost of fabrication and installation is the responsibility of each
individual Tenant. Sign construction is to be completed in compliance with the
instructions, limitations and criteria contained herein.

 

SPECIFICATIONS:

 

Type of sign is to be individual lighted letters on a raceway.

 

Choice of type style and use of logo are optional with the approval of Landlord.
Fabrication is to be as follows:

 

  (a) Letters to be fabricated aluminum channel with a minimum of .063 aluminum
returns and backs.

 

  (b) Letter face to be 1/8” acrylic sheet with 1” Jewelite trim cap.

 

  (c) Raceway to be 8” tall, 6” deep fabricated aluminum with angle iron frame.
(Minimum of .040 aluminum skin over frame)

 

  (d) All light source is to be internal and concealed—13mm neon tubing, 6500
voltarc white.

 

  (e) All wiring and transformers to be concealed in raceway and comply with the
appropriate local ordinances.

 

Maximum letter height to be 20”. This may consist of:

 

One line of copy at 20” or

 

Two lines of copy at 9” with 2” space between lines.

 

Maximum width of sign to be equal to 80% of width of storefront.

 

Colors:

 

Letter return and raceway to be same color as shopping center fascade.

 

Face color and color of Jewelite trim are optional with approval of Landlord.

 

No two adjacent tenants will be allowed the same face color.

 

(This will be determined on a first come basis.)

 

Installation:

 

All signs are to have concealed attachment devices and clips.

 

Raceway to be flush mounted on sign band with no exposed fasteners.

 

(See sketch and detail attached.)

 

Sign manufacturer will supply electrical lead from sign through signband
approximately 3’ in length.

 

Sign manufacturer is not responsible for final electrical hookup.

 

22



--------------------------------------------------------------------------------

 

EXHIBIT “F”

SPECIAL STIPULATIONS

 

1. For a period of two years after the turnover of Premises to Tenant, Landlord
will not lease or sell the parcel land (described on attached plan, Exhibit
“F-1”) to a user that operates a federally or state chartered bank.

 

2. Should Landlord not receive its final building permit on or before 12/31/04,
then Landlord or Tenant may terminate this Lease.

 

23



--------------------------------------------------------------------------------

 

EXHIBIT “G”

SUMMARY OF RENT AND OTHER CHARGES

AS OF: November 19, 2003

 

Rental payments and other sums due pursuant to the Lease from Tenant to Landlord
shall be delivered to Landlord’s offices at:

 

Stafford Properties, Inc.

80 West Wieuca Road

Suite 302

Atlanta, Georgia 30342

 

or to other locations Landlord may from time to time designate. All checks
should be made payable to the following:

 

Mobile Home Tracts, LLC

 

FOR INFORMATION ONLY, the following payments without limitations, are currently
due each month from Tenant, and on or before the first (1st) day of each month
commencing on

 

Minimum Guaranteed Rental:

   $ 3,500.00

Common Area Maintenance:

   $ 128.33

Insurance:

   $ 46.67

Property Taxes:

   $ 128.33

TOTAL OF MONTHLY CHARGES:

   $ 3,803.33

 

24